Name: Decision of the EEA Joint Committee No 23/96 of 26 April 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  food technology;  European construction;  agri-foodstuffs
 Date Published: 1996-07-25

 25.7.1996 EN Official Journal of the European Communities L 186/75 DECISION OF THE EEA JOINT COMMITTEE No 23/96 of 26 April 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 14/96 (1); Whereas Commission Directive 95/45/EC of 26 July 1995 laying down specific purity criteria concerning colours for use in foodstuffs (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The following indent shall be added in point 1 (362 L 2645: Council Directive of 23 October 1962) in Chapter XII of Annex II to the Agreement:  395 L 0045: Commission Directive 95/45/EC of 26 July 1995 (OJ No L 226, 22. 9. 1995, p. 1). 2. The following point shall be inserted after point 46A (Commission Directive 95/31/EC) in Chapter XII of Annex II to the Agreement: 46.B 395 L 0045: Commission Directive 95/45/EC of 26 July 1995 laying down specific criteria concerning colours for use in foodstuffs (OJ No L 226, 22. 9. 1995, p. 1). Article 2 The texts of Directive 95/45/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 April 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 124, 23. 5. 1996, p. 16. (2) OJ No L 226, 22. 9. 1995, p. 1.